Citation Nr: 0111975	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

                      
THE ISSUE

Entitlement to the assignment of a higher compensation 
evaluation pursuant to 38 U.S.C.A. § 1151 for residuals of a 
hiatal hernia, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, which assigned a 10 percent disability evaluation 
for the claimed disability pursuant to 38 U.S.C.A. § 1151. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's residuals of a hiatal hernia do not 
approximate a disability "productive of considerable 
impairment of health".


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for residuals of a hiatal hernia have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, including § 4.114, Diagnostic Code 7346 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his residuals of a hiatal 
hernia, presently rated as 10 percent disabling.  The veteran 
was awarded benefits pursuant to 38 U.S.C.A. § 1151, which 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
to the veteran by reason of VA hospital, medical or surgical 
treatment, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  As the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability will be considered during the entire period from 
the grant of service connection to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examination as recent 
as June 1999, follow-up diagnostic testing and there are VA 
outpatient treatment records dating to September 1999.  There 
is no indication in the record that there are any pertinent 
outstanding treatment records.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

At his personal hearing in June 1999, the veteran reported 
pain radiating in his arms and shoulders, food backing up and 
vomiting in the morning.  He also claimed that he was 
becoming dehydrated and that he got diarrhea.  He used Maalox 
a lot.  He also claimed to have lost 6 pounds in the previous 
year.  The veteran indicated that he has reported his 
symptomatology to his doctors.  The veteran's son reported 
that his father's health has deteriorated over the last few 
years.  He reported that his strength is minimal and that he 
has lost considerable weight.

Several weeks after the hearing, the veteran was afforded a 
VA examination in June 1999.  He claimed that his 
symptomatology had increased over the past 6 months but 
denied rectal bleeding.  He reported significant heartburn 
and that he continued to smoke over 1 pack of cigarettes per 
day for the past 60 years.  He also used to drink 2-3 beers 
per day but quit 2-3 weeks before the examination.  He was 
described in no acute distress and as "well-developed".  
Slight epigastric tenderness was reported.  There was no 
organomegaly.  There was good sphincter tone and there was a 
pasty, greenish brown stool in the rectal vault.  Laboratory 
results reported stool occult blood negative.  UGI was 
reported as "minimal".  There was no filling defect.  No 
ulcer was identified, though mucosal evaluation was limited.  
Diagnosis was history of pyloroplasty and vagotomy for peptic 
ulcer (1966); status post hiatal hernia repair (1968); and 
minimal esophageal reflux and probable duodenal diverticulum. 

The veteran was afforded an endoscopy in August 1999.  
Findings revealed a medium sized hiatal hernia also suggested 
previous peptic ulcer disease.  The impression was mild 
esophagitis, hiatal hernia, nonspecific gastritis (biopsied), 
deformed pylorus and duodenal bulb.  

A September 1999 consult reported the veteran as 78 years old 
with a history of gastroesophageal reflux, with a claimed 
increase in symptomatology worse with coughing.  He reported 
no diarrhea or hematemesis.  He also reported acid reflux at 
night, worse in the morning.  He reported no vomiting and no 
abdominal pain.  Impression was gastroesophageal reflux and 
hiatal hernia; gastritis and reflux esophagitis.

In the instant case, the veteran's residuals of hiatal hernia 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 7346, hiatal hernia.  The rating schedule 
provides that a hiatal hernia characterized by persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, and 
productive of considerable impairment of health will be rated 
as 30 percent disabling.  A hiatal hernia with two or more of 
the symptoms for the 30 percent rating but of lesser severity 
will be rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7346.

Despite that the veteran has reported some weight loss, he 
has been clinically described as well developed and with only 
mild esophagitis.  Although some of the symptoms for a 30 
percent evaluation are demonstrated, the severity of his 
symptomatology does not approximate a disability "productive 
of considerable impairment of health" necessary to warrant 
an evaluation higher than that which is currently assigned.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disability has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a hiatal 
hernia is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

